DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/17/2021 has been entered.

Claim Status
	Claims 3-4, 11-12, 15, and 18-21 are cancelled.
	Claims 1-2, 5-10, 13-14, and 16-17 are examined as follows.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-2, 8, 13-14, and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Nishi et al. (WIPO Pub. No. WO 2014/069010, wherein US 20150250027 is used as English Translation), in view of Baarman et al. (US 20070221668 A1), and in further view of Harnden, Jr. et al. (U.S. Patent No. 3,761,668). 

Regarding claim 1, Nishi discloses, a heating cooker system (see Fig. 17) comprising: 
an induction cooker (see Fig. 17) including 
a first coil (see inner coil 11b) configured to produce a first high-frequency (disclosed in para 0143 of US 20150250027 as English Translation “the phase difference between the drive signals to the common arm and the drive signals to the inner coil arm and the outer coil arm may be increased or decreased to adjust high frequency voltages to be applied to the inner coil 11b and the outer coil 11c and control high frequency output currents and the input currents, which flow through the inner coil 11b and the outer coil 11c”), 
a first inverter circuit (see inner coil arm of inverter circuit 23) configured to supply a first high-frequency current to the first coil (see Fig. 17), 
a second coil (see outer coil 11c) configured to produce a second high-frequency magnetic field (see Fig. 17), and 
a second inverter circuit (see outer coil arm of inverter circuit 23) provided independently of the first inverter circuit (see Fig. 17) and configured to supply a second high-frequency current to the second coil (disclosed in para 0124 of US 20150250027 as English Translation “the common arm and the inner coil arm form a full bridge inverter for driving the inner coil 11b.  Further, the common arm and the outer coil arm form a full bridge inverter for driving the outer coil 11c”); and 
a cooking device (see pot 5) including 
a cooked food placed in a heating target (see pot 5, wherein pot 5 is configured to hold cooked food) positioned in the first high-frequency magnetic field (see Fig. 17), 
wherein, in a plan view, the first coil and the second coil are located directly below a heating area on which the cooking device is disposed (disclosed in para 0115 of US 20150250027 as English Translation “The two heating coils respectively have different diameters and are arranged concentrically”),
(disclosed in para 0128 of US 20150250027 as English Translation “The inner coil 11b is a heating coil that is wound in a substantially circular shape and has a small outer shape, and the outer coil 11c is arranged in the circumference of the inner coil 11b”), and
wherein the cooking device (pot 5) disposed on the heating area is heated by the first coil (disclosed in para 0131 of US 20150250027 “The controller 45 inputs the drive signals having the high frequency to the switching elements (IGBTs) of each arm depending on the applied electric power (heating power) to adjust the heating output.”).
However, Nishi does not explicitly disclose, a cooking unit includes a power receiving coil configured to wirelessly receive supply of electric power from the second high-frequency magnetic field when the power receiving coil is positioned in the second high-frequency magnetic field, and a cooking unit configured to be driven by the electric power received by the power receiving coil, wherein the cooking unit is a stirring device configured to be driven to rotate by the electric power received by the power receiving coil, and stir the cooked food placed in the heating target positioned in the first high-frequency magnetic field, wherein the second coil is a power supply coil for performing wireless power transmission, wherein the cooking device disposed on the heating area is heated by the first coil and wirelessly receives supply of the electric power from the second coil simultaneously.
Nonetheless, Baarman teaches, a cooking unit (see cooking utensils 24, 26, and 28) are place on induction coils (see coils 18, 20, 22), wherein the cooking unit includes a power receiving coil configured to wirelessly receive supply of electric power from the second high-frequency magnetic field when the power receiving coil is positioned in the second high-(disclosed in para 0032 “Cooking utensils 24, 26, 28 are powered by power supply 17 in cooperation with primary coils 18, 20, 22”), wherein the cooking unit is a stirring device (see mixer 24) configured to be driven to rotate by the electric power received by the power receiving coil, and stir the food, wherein the second coil is a power supply coil for performing wireless power transmission (disclosed in para 0041 “electromechanical devices, such as blenders, mixers, electric can openers, and other electrical appliances”), wherein a frying pan disposed on the heating area is heated by one of the induction coils (disclosed in para 0042 “Frying pan 50 is an example of a passive heating device.  When placed near frying pan 50, a primary of food preparation system 8 when energized creates circulating currents within the base of frying pan 50, and thus heats the base of frying pan 50”) and a stirring device (mixer 24) is wirelessly received supply of the electric power from one of the induction coils simultaneously (see Fig. 1).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the heating cooker system of Nishi a cooking unit includes a power receiving coil configured to wirelessly receive supply of electric power from the second high-frequency magnetic field when the power receiving coil is positioned in the second high-frequency magnetic field, and a cooking unit configured to be driven by the electric power received by the power receiving coil, wherein the cooking unit is a stirring device configured to be driven to rotate by the electric power received by the power receiving coil, and stir the food, and a pan is placed in the heating target positioned in the first high-frequency magnetic field, wherein the second coil is a power supply coil for performing wireless power transmission, wherein the cooking device disposed on the heating area is heated by the first coil 
Nishi in view of Baarman does not explicitly teach, wherein the cooking unit is stirring the cooked food placed in the heating target positioned in the first high-frequency magnetic field.
Harnden teaches, cooking device with a stirring device (see mixer 26’ in Fig. 12), and a heating target (utensil 17), wherein the stirring device (26’) is stirring the cooked food placed in the heating target (17) positioned in the first high-frequency magnetic field (see Fig. 12, wherein the mixer 26’ is stirring the food in the utensil 17 while the utensil 17 is heated by the coils 15).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the heating cooker system of Nishi in view of Baarman with the teachings of Harnden, wherein Nishi discloses, the first induction coil and the second induction coil, wherein in the first coil is formed a heating area where the cooking device is placed, Baarman teaches, a first induction coil is configured to heat up a frying pan, and a second induction coil is configured to supply power wirelessly to a mixer simultaneously, Handen teaches, while the induction coil is heating up the food in the pan, the mixer is mixing, therefore, it would have been obvious to try to place a cooking pan of Harnden on the first induction coil of Nishi so as the first induction coil is heating up the cooking pan, and to place a stirring device/mixer of Harnden on the second induction coil of Nishi so as the second induction coil is supply power wirelessly to the stirring device/mixer to stir/mix food that is heated by the first induction coil simultaneously since Baarman teaches, the induction coils are configured to heat up a frying pan, and also wirelessly supply power to a mixer simultaneously because Harnden teaches a “concept of simultaneous cooking and small appliance working in concert” (Harnden, 

Regarding claim 2, Harnden teaches, wherein the cooking device is detachably supported by the induction cooker (see Fig. 17).

Regarding claim 8, Nishi discloses, a controller (see controller 45) configured to control driving of the first inverter circuit in accordance with heating power for inductively heating a heating target positioned in the first high-frequency magnetic field, and control driving of the second inverter circuit in accordance with electric power to be transmitted to the power receiving coil (disclosed in para 0123 of US 20150250027 as English Translation “the controller 45 outputs drive signals for alternately turning the IGBT 231a and the IGBT 231b of the inner coil arm, and the IGBT 233a and the IGBT 233b of the outer coil arm on and off”).

Regarding claim 13, Nishi discloses, wherein the first coil (11a) is an inner circumferential coil positioned at a center of the heating area, and wherein the second coil is an outer circumferential coil positioned around the inner circumferential coil (disclosed in para 0115 of US 20150250027 as English Translation “The two heating coils respectively have different diameters and are arranged concentrically” and disclosed in para 0128 of US 20150250027 as English Translation “The inner coil 11b is a heating coil that is wound in a substantially circular shape and has a small outer shape, and the outer coil 11c is arranged in the circumference of the inner coil 11b”).

Regarding claim 14, Nishi discloses, wherein the first coil and the second coil are different in diameter and concentrically positioned (disclosed in para 0115 of US 20150250027 as English Translation “The two heating coils respectively have different diameters and are arranged concentrically” and disclosed in para 0128 of US 20150250027 as English Translation “The inner coil 11b is a heating coil that is wound in a substantially circular shape and has a small outer shape, and the outer coil 11c is arranged in the circumference of the inner coil 11b”)

Regarding claim 16, Nishi discloses in an embodiment of Fig. 1, wherein said induction cooker includes a top plate 4 on which an object to be heated 5 such as a pot is placed, and  the top plate 4 includes circular marks/heating ports 1-3 in which induction coils 11-13 are located directly under, wherein the induction coils 11-13 that are used either for supplying power to the cooking device or heating up the heating target, therefore, it would be obvious to a person having ordinary skill in the art that each of the positions for heating coils 11a and 11c would have a circular mark so that the position for the heating coils 11b and 11c/placement for the power receiving coil would be marked with a first and a second position mark respectively on the top plate 4. 
 
Regarding claim 17, Nishi discloses, wherein said first coil includes one coil (Fig. 1, element 11b) or a plurality of coils (disclosed in para 0116 of US 20150250027 as English Translation “a configuration in which a plurality of heating coils are arranged around a heating coil arranged at the center of the heating port may be adopted”) for said first position mark (1), and wherein said second coil includes one coil (Fig. 1, element 11c) or a plurality of coils  for said second position mark (disclosed in para 0116 of US 20150250027 as English Translation “a configuration in which a plurality of heating coils are arranged around a heating coil arranged at the center of the heating port may be adopted”).

Claims 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Nishi et al. (WIPO Pub. No. WO 2014/069010, wherein US 20150250027 is used as English Translation), in view of Baarman et al. (US 20070221668 A1), and in further view of Harnden, Jr. et al. (U.S. Patent No. 3,761,668), and further in view of Hirate (Japan Patent No. 4922136).  Although all references made to Hirate are directed to the patent document listed above, it should be noted that for ease of reference, machine translation of the original Japanese into English will be used to provide citations in English.

Regarding claim 5, Nishi in view of Baarman and Harnden teaches the invention as claimed and as discussed above in claim 1.  Nishi further teaches an alternating-current power supply [Fig. 2, element 21], 
wherein said first inverter circuit and said second inverter circuit are supplied with the alternating-current power supply [Fig. 2, element 21].
Nishi in view of Baarman and Harnden is silent on an alternating-current power supplying unit connected to said alternating-current power supply, wherein said first inverter circuit and said second inverter circuit are supplied with said alternating-current power supply via the alternating-current power supplying unit.
Hirate teaches “an induction heating cooker for heating food in a cooking container by supplying current to an induction heating coil” (Para. 0001, lines 1-2) including an alternating-current power supplying unit [Fig. 3, elements 32, 35] connected to [Para. 0005, lines 1-3 “A 
wherein said first inverter circuit and said second inverter circuit are supplied with [Para. 0005, lines 1-3 “A heating cooker according to the present invention includes a noise filter circuit connected to an AC power supply, an inverter circuit connected to the noise filter circuit and controlling an electric current to an induction heating coil”; Para. 0011, line 2 “noise filter circuit 27 connected to a commercial AC power supply”] said alternating-current power supply via the alternating-current power supplying unit [Fig. 3, elements 32, 35].
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Nishi in view of Baarman, and Harnden with the teachings of Hirate regarding an alternating-current power supplying unit connected to said alternating-current power supply, wherein said first inverter circuit and said second inverter circuit are supplied with said alternating-current power supply via the alternating-current power supplying unit because Hirate teaches improved methods for connecting a power cord to a commercial power supply in order to provide continuous power without “noise…generated in the power cord” (Hirate, Para. 0004, lines 8-9).

Regarding claim 6, Nishi in view of Baarman, and Harnden teaches the invention as claimed and as discussed above in claim 5; except wherein said alternating-current power supplying unit is a power supply plug connected to an outlet supplied with said alternating-current power supply.

It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Nishi in view of Baarman, Harnden with the further teachings of Hirate wherein said alternating-current power supplying unit is a power supply plug connected to an outlet supplied with said alternating-current power supply because Hirate teaches improved methods for connecting a power cord to a commercial power supply in order to provide continuous power without “noise…generated in the power cord” (Hirate, Para. 0004, lines 8-9).

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Nishi et al. (WIPO Pub. No. WO 2014/069010, wherein US 20150250027 is used as English Translation), in view of Baarman et al. (US 20070221668 A1), and in further view of Harnden, Jr. et al. (U.S. Patent No. 3,761,668), and Hirate (Japan Patent No. 4922136) as applied to claim 5 above, and further in view of Mizutani et al. (Japan Patent No. 5104798).  Although all references made to Mizutani are directed to the patent document listed above, it should be noted that for ease of reference, machine translation of the original Japanese into English will be used to provide citations in English.

Regarding claim 7, Nishi in view of Baarman, Harnden and Hirate teaches the invention as claimed and as discussed above in claim 5; except wherein said alternating-current power supplying unit is a connection terminal connected to a power supply cable supplied with said alternating-current power supply.
Mizutani teaches “an induction heating cooker” (Para. 0001, line 1) wherein said alternating-current power supplying unit is a connection terminal [Para. 0025, lines 1-2 “Further, as shown in FIG. 2, the power cord 13 has a plurality of electric wires, and round terminals are crimped to the electric wires”] connected to a power supply cable [Fig. 2, element 13] supplied with [Para. 0007, line 3 “a power cord that supplies commercial power”] said alternating-current power supply.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Nishi in view of Baarman, Harnden and Hirate with the teachings of Mizutani wherein said alternating-current power supplying unit is a connection terminal connected to a power supply cable supplied with said alternating-current power supply because Mizutani teaches improved methods for connecting a power cord to a commercial power supply in order to provide continuous power without requiring a “separate member for filling a gap between a power cord and a through hole” (Mizutani, Para. 0006, line 3).

Claims 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Nishi et al. (WIPO Pub. No. WO 2014/069010, wherein US 20150250027 is used as English Translation), in view of Baarman et al. (US 20070221668 A1), and in further view of Harnden, Jr. et al. (U.S. Patent No. 3,761,668) as applied to claim 8 above, and further in view of Liu et al. (China Patent No. 106813276).  Although all references made to Liu are directed to the patent document listed above, it should be noted that for ease of reference, machine translation of the original Chinese into English will be used to provide citations in English.

Regarding claim 9, Nishi in view of Baarman and Harnden teaches the invention as claimed and as discussed above; except wherein said controller controls said driving of said second inverter circuit such that electric power to be received by said power receiving coil is equal to or less than 1500 W.
Liu teaches “an induction cooker including an electromagnetic heating unit, an infrared heating unit, and an MCU” (Abstract, lines 1-2) wherein said controller controls said driving of said second inverter circuit such that electric power to be received by said power receiving coil is equal to or less than 1500 W [P. 3, Para. 0002, lines 1-2 “Preferably, the range of the first predetermined power value is 1500 watts to 1700 watts, or the range of the first predetermined power value is 2000 watts to 2200 watts”; P. 3, Para. 0003, lines 1-5 “Preferably, when the power input by the user is greater than the first predetermined power value, the heating power value allocated by the power distribution unit to the electromagnetic heating unit is less than or equal to the first predetermined power value, and the power distribution unit is allocated to the infrared The heating power provided by the heating unit is the difference between the power value input by the user and the power value assigned to the electromagnetic heating unit”; P. 11, Para. 0002, lines 1-8 “the range of the first predetermined power value may also be set to 2000 watts to 2200 watts. This power range is roughly equivalent to the maximum rated power range that can be provided by the existing household induction cooker. When the heating power value input by the user exceeds the first predetermined power value, the power distribution module See that, as described above, Liu teaches that an induction cooker can have a maximum power of 3000-3200 watts where the first inverter circuit supplies 2000-2200 watts to the first coil and heating target meaning that the second inverter circuit supplies up to 1000 watts to the second coil and thus the power receiving coil for the cooking device.  In this case, the cooking unit taught by Liu is an infrared heating unit but the same power could also be inductively applied to a stirring device as a cooking unit as described above].
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Nishi in view of Baarman and Harnden with the teachings of Liu wherein said controller controls said driving of said second inverter circuit such that electric power to be received by said power receiving coil is equal to or less than 1500 W because Liu teaches “increasing the maximum heating power of the induction cooker” (Liu, P. 11, Para. 0002, line 1) by supplying inductive power not only to the heating target but also to a cooking device that can simultaneously provide additional infrared heating to the heating target.
Regarding claim 10, Nishi in view of Baarman, and Harnden teaches the invention as claimed and as discussed above; except wherein said controller controls said driving of said first inverter circuit such that electric power to be supplied to said first coil is equal to or less than 3000 W, and wherein said controller controls said driving of said second inverter circuit such that electric power to be received by said power receiving coil is equal to or less than 1500 W.
Liu teaches wherein said controller controls said driving of said first inverter circuit such that electric power to be supplied to said first coil is equal to or less than 3000 W [P. 3, Para. 0002, lines 1-2 “Preferably, the range of the first predetermined power value is 1500 watts to 1700 watts, or the range of the first predetermined power value is 2000 watts to 2200 watts”; P. 3, Para. 0003, lines 1-5 “Preferably, when the power input by the user is greater than the first predetermined power value, the heating power value allocated by the power distribution unit to the electromagnetic heating unit is less than or equal to the first predetermined power value, and the power distribution unit is allocated to the infrared The heating power provided by the heating unit is the difference between the power value input by the user and the power value assigned to the electromagnetic heating unit”; P. 11, Para. 0002, lines 1-8 “the range of the first predetermined power value may also be set to 2000 watts to 2200 watts. This power range is roughly equivalent to the maximum rated power range that can be provided by the existing household induction cooker. When the heating power value input by the user exceeds the first predetermined power value, the power distribution module switches to simultaneously start the heating of the infrared heating unit and the electromagnetic heating unit, If the maximum rated heating power that the infrared heating unit can provide is 1000 watts, then the combined heating method of the infrared heating unit and the electromagnetic heating unit can increase the maximum heating power of the electromagnetic oven to 3000 watts to 3200 watts” See that, as described above, Liu teaches that an induction cooker can have a maximum power of 3000-3200 watts where the first inverter circuit supplies 2000-2200 watts to the first coil and heating target meaning that the second inverter circuit supplies up to 1000 watts to the second coil and thus the power receiving coil for the cooking device.  In this case, the cooking unit taught by Liu is an infrared heating unit but the same power could also be inductively applied to a stirring device as a cooking unit as described above], 
and wherein said controller controls said driving of said second inverter circuit such that electric power to be received by said power receiving coil is equal to or less than 1500 W [P. 3, Para. 0002, lines 1-2 “Preferably, the range of the first predetermined power value is 1500 watts to 1700 watts, or the range of the first predetermined power value is 2000 watts to 2200 watts”; P. 3, Para. 0003, lines 1-5 “Preferably, when the power input by the user is greater than the first predetermined power value, the heating power value allocated by the power distribution unit to the electromagnetic heating unit is less than or equal to the first predetermined power value, and the power distribution unit is allocated to the infrared The heating power provided by the heating unit is the difference between the power value input by the user and the power value assigned to the electromagnetic heating unit”; P. 11, Para. 0002, lines 1-8 “the range of the first predetermined power value may also be set to 2000 watts to 2200 watts. This power range is roughly equivalent to the maximum rated power range that can be provided by the existing household induction cooker. When the heating power value input by the user exceeds the first predetermined power value, the power distribution module switches to simultaneously start the heating of the infrared heating unit and the electromagnetic heating unit, If the maximum rated heating power that the infrared heating unit can provide is 1000 watts, then the combined heating method of the infrared heating unit and the electromagnetic heating unit can increase the maximum heating power of the electromagnetic oven to 3000 watts to 3200 watts” See that, as described above, Liu teaches that an induction cooker can have a maximum power of 3000-3200 watts where the first inverter circuit supplies 2000-2200 watts to the first coil and heating target meaning that the second inverter circuit supplies up to 1000 watts to the second coil and thus the power receiving coil for the cooking device.  In this case, the cooking unit taught by Liu is an infrared heating unit but the same power could also be inductively applied to a stirring device as a cooking unit as described above].
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Nishi in view of Baarman, and Harnden with the teachings of Liu wherein said controller controls said driving of said first inverter circuit such that electric power to be supplied to said first coil is equal to or less than 3000 W, and wherein said controller controls said driving of said second inverter circuit such that electric power to be received by said power receiving coil is equal to or less than 1500 W because Liu teaches “increasing the maximum heating power of the induction cooker” (Liu, P. 11, Para. 0002, line 1) by supplying inductive power not only to the heating target but also to a cooking device that can simultaneously provide additional infrared heating to the heating target.

Response to Amendment
The amendment of 05/17/2021 is acknowledged. 

Response to Arguments
Applicant's arguments filed 05/17/2021 have been fully considered but Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action (i.e., Nishi in view of Baarman, and in further view of Harnden).
The arguments then provide a conclusion requesting allowance. However, the claims are presently rejected as set forth and explained above.

Conclusion
Any inquiry concerning this communication or earlier communications from the 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tu B Hoang can be reached on (571) 272-4780.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/VY T NGUYEN/Examiner, Art Unit 3761    


/TU B HOANG/Supervisory Patent Examiner, Art Unit 3761